Citation Nr: 1647280	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-13 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, Appellant




ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1958 to September 1961.  He had additional active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois (hereinafter Agency of Original Jurisdiction (AOJ)).

The Veteran passed away in April 2014.  Subsequently his wife, the Appellant, submitted a claim for Dependency and Indemnity Compensation and Death Pension benefits in August 2014.  She was substituted as the claimant in this appeal.

Prior to his passing, the Veteran testified before the undersigned Veterans Law Judge in October 2012.  A copy of the hearing transcript is associated with the claims folder. 

The Board remanded this appeal in March 2014 for further evidentiary development.  After completing the requested development pursuant to the Board's remand instructions, the AOJ granted service connection for tinnitus.  The Board also issued a supplemental statement of the case (SSOC) in February 2015 pertaining to the issue of service connection for bilateral hearing loss.  

The case has now returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's bilateral hearing loss disability did not manifest during service, has not been continuous since service, is unrelated to service and did not manifest to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated during service, nor may an organic disease of the nervous system be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2016).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was fully satisfied by a July 2011 letter sent to the Veteran prior to adjudication by the AOJ.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by attempting to obtain all identified and available evidence needed to substantiate the claim on appeal.  Pursuant to the Board's March 2014 remand instructions, VA obtained updated clinical records pertaining to the Veteran's hearing loss claim.  In addition, VA obtained a medical opinion regarding the Veteran's claim in November 2014.  The opinion obtained indicates that the examiner reviewed the Veteran's medical history, and offered an assessment of the severity of his hearing loss based upon findings and medical principles.  The Board finds that this opinion was adequate and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, the Board finds that the November 2014 medical opinion substantially complied with the Board's March 2014 remand directive, as the examiner determined the likelihood that the Veteran's hearing loss was related to his noise exposure during active duty and National Guard service.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the Board hearing, the undersigned VLJ discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein. There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  VA considers sensorineural hearing loss an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b.

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and pure tone thresholds above 20 decibels may demonstrate hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  However, hearing loss does not equate as being a "disability" for VA purposes.  McKinney, 28 Vet. App. at 24-5.  Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The Board noted that the Veteran did not claim, and the evidence does not reflect, that his hearing loss is the result of combat.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Appellant contends that the Veteran had a hearing loss disability that was caused by his exposure to certain types of noise during military service.  Service treatment records reveal that, at the time the Veteran entered service in September 1958, no abnormalities with his hearing were noted.  An audiogram was not obtained at the time of entry into service.  Similarly, service medical examinations from July 1961 and November 1972 show no abnormalities associated with the Veteran's hearing.  An audiogram obtained in August 1981 revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5

10

LEFT
10
10

15


Several years following the Veteran's separation from service, in a September 2003 record, the Veteran reported that he had no hearing issues that would be a barrier to his learning, and that he had no hearing impairment.  Subsequently, in a September 2005 record, the Veteran denied having any changes in hearing.

In a September 2006 medical record, the Veteran reported that he had difficulty understanding speech, especially if there was background noise or he was at a distance.  He reported that, while in service, he was required to wear a headset while flying, but there were many instances where he would have to discuss something with someone else in the cockpit, so he would remove his headset.  The audiologist found that the Veteran had pure tone test results which indicated normal sensitivity for low frequency speech sounds, mild to moderate sensory loss for mid and high frequency speech sounds, and fair to good word recognition in each ear for an average presentation level.  The Veteran's hearing loss did not meet the criteria for the issuance of a hearing aid.

In the Veteran's October 2008 Notice of Disagreement, he indicated that he had been issued hearing aids from the VA Medical Center (VAMC) in Marion, Illinois.  VA medical records from 2008 through 2009 consistently listed hearing loss as a medical problem for the Veteran.  In his March 2010 Form 9, the Veteran reported that missions he flew with the Illinois National Guard contributed to his hearing loss because he was not issued proper helmets until the unit was set up, and ground power units were noisy to operate.

In an April 2012 statement received, the Veteran's representative indicated, that at the time of the September 1958 enlistment physical, the "whispered voice" test was administered which was unreliable due to its extremely subjective results, thus making it unusable.  The representative further noted that later examinations did not include any hearing tests, and the audiogram obtained in August 1981 did not include any testing done at 4000 Hz, the frequency where noise induced hearing loss has its greatest drop off.

During the October 2012 videoconference hearing, the Veteran testified that, while in service he worked in vehicle repair maintenance which put him in contact with noisy machinery including  an air compressor and cranes.  The Veteran also testified that he worked beside a cable and motor that were noisy.  At the time, the Veteran experienced ringing in his ears and impaired hearing, but was told that he shouldn't worry about it.  The Veteran testified that, after service, he worked in truck sales where he was not exposed to such loud noise, and while he did hunt recreationally, he had only been hunting 4-5 times.  The Appellant testified that the Veteran already had his hearing difficulties and wore a hearing aid at the time he started hunting.  The Appellant also testified that, after the Veteran returned from service, he had difficulties with his hearing.  The Veteran often misunderstood what was being said to him, or required individuals to repeat what they had said.  

The Veteran also testified that, while he served in the National Guard, with the 101st Air Borne, he was exposed to noisy machinery and noise from helicopters.  He also testified that during flying missions, he was never provided with a helmet to protect his ears from any noise exposure.

VA medical records from 2012 showed that the Veteran used hearing aids to assist with his hearing.  In an August 2012 record, the Veteran continued to report that he experienced unprotected noise exposure from support helicopters and air compressors during his service in the National Guard.

An October 2012 report from a private physician indicated that audiometric tests revealed severe sensorineural hearing loss bilaterally.  Tympanometry revealed normal Type A tympanograms bilaterally.  The Veteran also reported dizziness and constant tinnitus.  Speech audiometry results revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  The physician found that the Veteran had both chronic and progressive hearing loss.  He noted that the Veteran's history of extensive noise exposure during military service was a plausible explanation for his hearing loss.  The physician further opined, that on the basis of information provided solely by the patient and without the benefit of any other evidence, it was his opinion that at least some of the Veteran's hearing loss was more likely than not related to his military service.

In March 2014, the Board found that the noise the Veteran was exposed to during his service with the Army National Guard may be considered the result of an "injury," for the purposes of 38 U.S.C.A. § 101(24), thus making that noise exposure eligible for consideration in determining entitlement to service connection for hearing loss.

In the November 2014 VA opinion, the examiner reviewed the Veteran's claims file and found that the Veteran had sensorineural hearing loss bilaterally in the frequency range of 500-4000 Hz.  The examiner found that, bilaterally, there was no permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or resulted from an event in military service.  The examiner explained that, while the Veteran had a diagnosis for hearing loss, it was far removed from his time of active duty service.  The examiner cited to several of the Veteran's records, including his claim application which indicated that he was treated for his hearing loss in 1997, and found that this was still far removed from his time in service.  The examiner also cited to a VA medical record from February 2003 which was silent for hearing loss and tinnitus, but noted that the Veteran quit smoking in 1983.  The examiner explained that smoking was a known risk factor for hearing loss and tinnitus, and that the Veteran's father had a history of hearing loss.

After reviewing the evidence of record, the Board finds that the evidence weighs against a finding that the Veteran incurred permanent hearing loss or a hearing loss disability during service, or indeed for many years thereafter.  Hearing loss, to include organic diseases of the nervous system, was not "noted" during service, and the Veteran did not have objective characteristic manifestations sufficient to identify a chronic disease entity during service.  Similarly, there is no objective proof of an organic disease of the nervous system measurable to a compensable degree within one year of separation.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed above, there were no reports of abnormal hearing or any other ear-related pathology in service.  Although the Veteran may have been tested using the "whispered voice test" which may be unreliable, the Veteran's August 1981 audiogram revealed normal hearing.  Although certain frequencies were not tested at that time, the Veteran did not report any difficulties with hearing at the time of separation, and for many years after.  
The record reflects that the Veteran first reported symptoms of hearing loss in September 2006, and the earliest indication of hearing loss rising to the level of disability for VA purposes is found within the September 2006 record where the Veteran was found to have mild to moderate sensory loss for mid and high frequency sounds.  Thus, the objective medical evidence does not tend to show that the Veteran had a hearing loss disability at the time of separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of documented evidence of a disability can be considered as a factor in resolving the claim).  

Likewise, the VA medical opinion strongly weighs against any nexus between the Veteran's service and hearing loss.  The November 2014 VA opinion found that it was less likely than not that the Veteran's hearing loss was caused by or related to his exposure to noise while in service.  The examiner cited to several of the Veteran's medical records which documented signs of hearing loss appearing several years after the Veteran separated from service, and a denial of hearing impairment as late as September 2003.  The examiner also noted that the Veteran's medical records showed he had been a smoker, and explained that it was a known risk factor for hearing loss.  Notably, the examiner accepted a history of tinnitus which began in service.  Thus, as this opinion reflects a thorough review of the Veteran's symptoms, lay statements, and medical history, the Board finds it extremely probative in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 301.

In contrast, the only positive opinion of record lacks sufficient probative value.  The October 2012 report submitted by the Veteran's physician diagnosed the Veteran with severe sensorineural hearing loss bilaterally, and indicated that noise exposure during service may be a plausible explanation for his hearing loss.  However, the physician did not review or cite to the Veteran's audiometric findings in service, or any of the Veteran's other medical records.  Additionally, the physician did not provide any specific rationale supporting his opinion, and qualified his opinion by indicating that his opinion was based solely on the Veteran's assertions, without the benefit of any other evidence.  As noted above, the Veteran denied hearing impairment as late as September 2003.  Accordingly, the October 2012 report is entitled to significantly less probative value than the VA opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise has no reduced probative value).

With regard to the lay statements of record, the Board notes that the Veteran is competent to testify as to symptoms of hearing loss and the date of its onset, as such facts are within his personal observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007). However, the Board finds that the recollections of the Veteran and his spouse regarding decreased hearing acuity since service are not credible.  In this respect, the recollections of hearing impairment since service is not consistent with the normal audiometric findings upon service separation - although the Board acknowledges hearing acuity was not tested above the 3000 frequency level.  In addition, the Veteran's first statement on this matter - to a VA clinician in September 2003 - reflected a denial of hearing impairment at that time.  The Board assigns great probative value to this statement as it was the Veteran's first reported history regarding hearing impairment - or lack thereof - which bears the indicia of reliability as it was made in the context of obtaining appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

On the other hand, the recollections of the Veteran and his spouse were made many years after service separation and after the September 2003 denial of hearing impairment by the Veteran.  The Board, thus, places greater probative weight to the earlier statement in September 2003 which is more consistent with the entire evidentiary record.  See generally State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (noting that the fact that a witness has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of the testimony provided).

As such, the Board finds that the evidence weighs against a finding of service connection for hearing loss on the basis of continuity of symptomatology since service.  See generally 38 C.F.R. § 3.303(b).

Additionally, in light of the separation audiogram indicating normal hearing in the measure frequencies, as well as the well-reasoned opinion of the VA medical professional discussed above, the Board finds that the Veteran's lay evidence is outweighed by the medical evidence of record.  Here, the contemporaneous in-service audiometric results in addition to the VA examiner findings that hearing loss did not manifest in service are more probative than the general recollections of the Veteran and his spouse of decreased hearing acuity since service.  Furthermore, while the Veteran did testify that he had reported symptoms of hearing loss while in service, but was told not to worry about them, the evidence also shows that the Veteran didn't report such symptoms even after separating from service.  Instead, records show that the Veteran did not report symptoms until several years after separation from service. 

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's bilateral hearing loss disability did not manifest during service, during the one-year period following discharge, or continuously after separation.  Rather, the evidence establishes that the Veteran's hearing loss did not manifest during service, has not been continuous since service, is unrelated to service and did not manifest to a compensable degree within one year of separation from service.  Accordingly, after weighing all of the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)

ORDER


Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


